Citation Nr: 0842699	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  06-39 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel
INTRODUCTION

The veteran had active service from February 1978 to February 
1981.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from June 2005 and April 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in October 2008.  A transcript 
of the hearing is associated with the veteran's claim folder.

In an April 2008 statement, the veteran claimed service 
connection for skin cancer.  That claim is not before the 
Board and is referred to the RO for appropriate action.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during service 
or for many years thereafter, and is not otherwise related to 
such service.

2.  Tinnitus was not manifested during service or for many 
years thereafter, and is not otherwise related to such 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3,159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2008).  

2.  Tinnitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1137, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3,159, 3.303, 3.307, 3.309 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant complete pre-adjudication 
notice for the claims decided herein by letters dated in 
January 2005 and March 2006.  

VA has obtained service medical records, afforded the veteran 
physical examination and afforded the veteran the opportunity 
to give testimony before the Board.  The February 2006 VA 
examiner stated that an etiology opinion regarding hearing 
loss and tinnitus could not be provided without resorting to 
speculation.  The Board finds that statement was itself a 
medical opinion because it was rendered in the examiner's 
capacity as an audiologist addressing a medical question -
whether or not the evidence of record provided for other than 
speculation and conjecture regarding the nexus question.  
That a nonspeculative opinion is not feasible merely makes 
the statements non-probative as to a negative or affirmative 
answer to whether the veteran's current hearing loss and 
tinnitus are related to service, and thus, "non-evidence."  
This is not a case where VA failed to ensure that an adequate 
medical opinion was rendered.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 C.F.R. §§3.307(a), 3.309(a).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  


Bilateral Hearing Loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  38 C.F.R. § 3.385 does not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet App. 87, 89 (1992).  The 
regulation does not necessarily preclude service connection 
for hearing loss that first met the regulation's requirements 
after service.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  Thus, a claimant who seeks to establish service 
connection for a current hearing disability must show, as is 
required in a claim for service connection for any 
disability, that a current disability is the result of an 
injury or disease incurred in service, the determination of 
which depends on a review of all the evidence of record 
including that pertinent to service.  38 U.S.C.A. §§1110 and 
1131; 38 C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 
159-60.

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail all of the evidence submitted by 
the veteran or on his behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim addressed herein.

The veteran contends that he suffers hearing loss as a result 
of noise exposure in service.  Specifically, he reports that 
the worked with pneumatic tools and heavy equipment for 8 to 
12 hours per day throughout his period of service.  He states 
that he first noticed hearing loss one year after service.  
He further states that he has not worked on heavy equipment 
since service.

The veteran's service medical records show that he underwent 
an audiologic evaluation at his induction physical 
examination in March 1977, when his pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
0
LEFT
20
10
0
0
0

The veteran was entered into a hearing conservation program 
and underwent another audiologic evaluation in April 1980.  
At that time, his pure tone thresholds were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
X
10
20
LEFT
20
10
10
10
25

At his separation physical examination in November 1980, the 
veteran's pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
10
LEFT
5
5
5
5
10

Speech recognition ability was not noted during any 
evaluation in service.  The veteran did not complain of or 
receive treatment for hearing loss or any other ear trouble 
in service.  

The Board acknowledges that the veteran's pure tone 
thresholds, in decibels, at 6000 Hertz were 40 in the right 
ear and 15 in the left ear at the entrance physical 
examination.  At the separation physical, these thresholds 
were 15 and 35, respectively.  While these data may indicate 
that the veteran's hearing at the 6000 Hertz range was 
outside of normal limits at that time, they are not relevant 
to the regulation's definition of hearing loss and are 
therefore not considered in this analysis.  

The veteran has submitted the results of a series of 
audiologic tests performed by a former employer between March 
1999 and October 2001.  These examinations show that the 
veteran's hearing was within normal limits between 500 and 
2000 Hertz, except for the period from June 2000 to July 
2001, when the left ear threshold at 500 Hertz was elevated.  
This threshold was again within normal limits in October 
2001.  The veteran demonstrated impaired hearing in the 
higher frequencies, with thresholds at 3000 and 4000 Hertz 
ranging from 25 to 55 decibels, in both ears.  He was 
diagnosed with moderate, progressive high frequency hearing 
loss and tinnitus and advised to increase his use of hearing 
protection.

The veteran underwent a VA audiological evaluation in 
February 2006.  The examiner reviewed the claims file and 
noted the veteran's in-service audiograms and his account of 
noise exposure.  She also took note of the veteran's 20-year 
civilian career as a carpenter with noise exposure.  The 
veteran denied recreational noise exposure.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
40
45
LEFT
20
10
10
50
50

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 94 in the left ear.

The examiner diagnosed high frequency sensorineural hearing 
loss that was mild to moderate in the right ear and moderate 
in the left ear.  She noted that speech recognition was 
excellent bilaterally and that middle ear function was 
normal.  The examiner concluded that she could not determine 
whether hearing loss was related to service without resorting 
to speculation.  

After carefully evaluating the relevant evidence, the Board 
has determined that the veteran's hearing loss is not related 
to his service.  The veteran does have a current bilateral 
hearing disability as defined by VA regulations.  The 
evidence also shows that in 1980 the veteran's pure tone 
threshold at 4000 Hz in his right ear was 25 decibels.  
Although this threshold does not meet the requirements of a 
hearing loss disability as defined by 38 C.F.R. § 3.385, the 
Board acknowledges that the threshold for normal hearing is 
from zero to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  See Hensley, 5 Vet. 
App. at 157.

Despite this threshold shift in service, the record as a 
whole does not show that the veteran developed a chronic 
hearing loss disability in service.  Id. at 159-60.  The 
veteran's final audiological examination in service shows 
that his hearing was within normal limits at his separation 
physical, and he did not report hearing loss at that time.

The Board acknowledges the veteran's contention that he had 
hearing loss within one year of his discharge as a result of 
noise exposure in service, and he is competent to describe 
his symptoms he experienced.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  However, the Board must base its decision 
on the facts which can be objectively demonstrated by the 
evidence.  In this case, a hearing loss disability was not 
shown until March 1999, eighteen years after the end of his 
active service.  That there is no record of complaint of or 
treatment for hearing loss for many years after service 
weighs against a finding of service connection.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that it was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints).  In 
addition, the veteran conceded at his VA examination that he 
was exposed to noise in his civilian career.  Finally, there 
is no medical opinion of record linking the veteran's current 
hearing to his time in service.  The statement of the 
February 2006 examiner as to etiology is not probative.  A 
statement by a physician that an opinion cannot be rendered 
is neither favorable nor unfavorable to a claim.  See Perman 
v. Brown, 5 Vet. App. 237 (1993).  Therefore, the totality of 
the evidence is against a finding of service connection for 
hearing loss.  

Tinnitus

The veteran is seeking service connection for tinnitus.  He 
contends that tinnitus began when he worked with rock 
crushers and drilling machines in service and that it has 
never abated since then.  He reports that he is unable to 
sleep without some kind of "white noise" such as a radio or 
ceiling fan to drown out the ringing in his ears.  At the VA 
audiologic evaluation in February 2006, the examiner 
diagnosed bilateral recurrent tinnitus which occurred for 
several hours daily.  She was unable to determine the 
etiology of the condition without resort to speculation.  

After carefully considering the relevant evidence, the Board 
concludes that the veteran's tinnitus is not related to his 
service.  The veteran did not complain of tinnitus at his 
separation physical examination in 1980.  The evidence of 
record does not indicate that the veteran reported tinnitus 
at any time during or after his active service until May 
1999.  In addition, there is no medical opinion relating the 
veteran's tinnitus to his time in service.  Therefore, the 
totality of the evidence is against a finding of service 
connection.  The statement of the February 2006 examiner as 
to etiology is not probative.  Perman, 5 Vet. App. at 241.  

The Board concludes service connection for bilateral hearing 
loss and tinnitus must be denied.  As reflected by the 
discussion above, the preponderance of the evidence is 
against the veteran's claim.  As such, the benefit-of-the-
doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for bilateral tinnitus is denied.


REMAND

The veteran is seeking service connection for PTSD.  In his 
October 2008 Board hearing, the veteran reported that he 
receives disability benefits from the Social Security 
Administration (SSA) for his PTSD, which have been awarded 
within the past four years.  However, no SSA records have 
been associated with the claims file.  These records are 
pertinent to the issue on appeal as they may relate to the 
etiology and severity of the veteran's psychiatric disorder.  
On remand, those records should be obtained.  

The Board observes that the veteran, with the assistance of 
his representative in Congress, has obtained and provided VA 
with unit records from Naval Mobile Construction Battalion 
133, to which he was assigned in service.  These records 
appear to corroborate the veteran's claim that a plane crash 
and rescue operation occurred during his assignment in Puerto 
Rico.  The records were date-stamped as having been received 
at the Board in April 2006; however, the evidence has not 
been acknowledged or discussed in any subsequent adjudicative 
action.  For example, there is no reference to the reports in 
the November 2006 statement of the case.  On remand, this 
evidence must be evaluated and addressed.  

Accordingly, the case is REMANDED for the following action:

1.	Contact SSA and request copies of all 
records used in determining the 
veteran's entitlement to disability 
benefits.  Any decision rendered by an 
Administrative Law Judge must also be 
obtained and associated with the 
claims folder.  All attempts to obtain 
these records must be documented for 
inclusion in the folder.  If any 
records are located, they should be 
associated with the claims file.  If 
there are no records, this must be 
noted in the folder.

2.	After completion of the foregoing, 
review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issues on 
appeal.  If the claim remains denied, 
issue a supplemental statement of the 
case and afford the veteran an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


